Exhibit 99.2B HAINAN JIEN INTELLIGENT ENGINEERING CO., LTD. CONDENSED BALANCE SHEETS AS OF JUNE 30, 2009 and DECEMBER 31, 2008 JUNE 30, 2009 DECEMBER 31, 2008 ASSETS (Unaudited) (Audited) CURRENT ASSETS Cash & cash equivalents $ 710,552 $ 68,101 Restricted cash - 3,449 Accounts receivable, net 2,420,881 1,415,415 Retentions receivable 271,770 53,716 Prepaid expenses 238,275 257,305 Other receivables 154,237 108,333 Inventory 134,087 118,800 Total current assets 3,929,802 2,025,119 RETENTIONS RECEIVABLE - 202,666 PROPERTY AND EQUIPMENT, net 45,102 78,919 TOTAL ASSETS $ 3,974,904 $ 2,306,704 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 1,442,990 $ 409,221 Tax payable 405,263 235,774 Accrued liabilities and other payables 182,371 80,740 Unearned revenue - 268,725 Advance from related party 108,245 - Short-term loan 32,056 - Total current liabilities 2,170,925 994,460 CONTINGENCIES AND COMMITMENTS STOCKHOLDERS' EQUITY Paid in capital 120,824 120,824 Statutory reserve 67,737 67,737 Accumulated other comprehensive income 83,591 83,015 Retained earnings 1,531,827 1,040,668 Total stockholders' equity 1,803,979 1,312,244 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 3,974,904 $ 2,306,704 1 HAINAN JIEN INTELLIGENT ENGINEERING CO., LTD. CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR SIX MONTHS ENDED JUNE 30, 2009 and 2008 (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2009 JUNE 30, 2008 (Unaudited) (Unaudited) Net sales $ 3,025,835 $ 3,106,608 Cost of goods sold (2,300,666 ) (2,629,202 ) Gross profit 725,169 477,406 Operating expenses Selling expenses (2,502 ) (20,123 ) General and administrative expenses (226,998 ) (143,098 ) Total operating expenses (229,500 ) (163,221 ) Income from operations 495,669 314,185 Non-operating income (expenses) Interest income 12 - Interest expense (83 ) - Other income 20 - Other expenses (4,461 ) (17,498 ) Total non-operating expenses (4,512 ) (17,498 ) Net income 491,157 296,687 Other comprehensive item Foreign currency translation 576 60,022 Comprehensive Income $ 491,733 $ 356,709 2 HAINAN JIEN INTELLIGENT ENGINEERING CO., LTD. CONDENSED STATEMENTS OF CASH FLOW FOR SIX MONTHS ENDED JUNE 30, 2009 and 2008 (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2009 JUNE 30, 2008 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 491,157 $ 296,687 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 33,844 8,568 Change in allowance for doubtful accounts 27,939 1,749 (Increase) decrease in current assets: Accounts receivable (1,032,728 ) (2,499,527 ) Retention receivable (15,285 ) 203,885 Prepayment 19,130 (40,027 ) Other receivable (45,855 ) 26,392 Inventory (15,238 ) (155,681 ) Increase (decrease) in current liabilities: Accounts payable 1,033,487 2,014,353 Unearned revenue (268,800 ) - Accrued liabilities and other payable 101,587 (15,181 ) Tax payable 169,376 39,025 Net cash provided by (used in) operating activities 498,614 (119,757 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property & equipment - (18,601 ) Net cash used in investing activities - (18,601 ) CASH FLOWS FROM FINANCING ACTIVITIES: Short-term loan 32,052 (2,125 ) Advance from related parties 108,232 (1,181 ) Net cash provided by (used in) financing activities 140,284 (3,306 ) EFFECT OF EXCHANGE RATE CHANGE ON CASH & CASH EQUIVALENTS 3,553 14,370 NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS 642,451 (127,294 ) CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD 68,101 291,129 CASH & CASH EQUIVALENTS, END OF PERIOD $ 710,552 $ 163,835 3 HAINAN JIEN INTELLIGENT ENGINEERING CO., LTD. NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2009 (UNAUDITED) and DECEMBER 31, 2008 (AUDITED) 1.
